     Case 2:12-cv-01699-KJM-EFB Document 261 Filed 11/27/19 Page 1 of 10

 1    XAVIER BECERRA
      Attorney General of California
 2    VINCENT DICARLO
      Supervising Deputy Attorney General
 3    BERNICE L. LOUIE YEW, State Bar No. 114601
      Deputy Attorney General
 4    E-mail: Bernice.Yew@doj.ca.gov
      EMMANUEL R. SALAZAR, State Bar No. 240794
 5    Deputy Attorney General
      E-mail: Emmanuel.Salazar@doj.ca.gov
 6     2329 Gateway Oaks Drive, Suite 200
       Sacramento, CA 95833-4252
 7     Telephone: (916) 621-1835
       Fax: (916) 274-2929
 8
      Attorneys for State of California
 9

10                             IN THE UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13
      UNITED STATES OF AMERICA, et al., ex                   2:12-CV-1699 KJM EFB
14    rel. LOYD F. SCHMUCKLEY, JR.,
                                                             STATE OF CALIFORNIA’S NOTICE OF
15                                  Plaintiffs,              MOTION AND MOTION FOR
                                                             SANCTIONS FOR FAILURE TO
16                    v.                                     COMPLY WITH COURT ORDER ECF
                                                             NO. 258 RELATING TO PRODUCTION
17                                                           OF DOCUMENTS RESPONSIVE TO
      RITE AID CORPORATION,                                  REQUEST FOR PRODUCTION OF
18                                                           DOCUMENTS NOS. 17-38
                                   Defendant.
19                                                           Hearing Date: December 11, 2019
                                                             Hearing Time: 10:00 a.m.
20                                                           Courtroom: 8, 13th Floor
21
      STATE OF CALIFORNIA ex rel. LOYD F.
22    SCHMUCKLEY, JR.,

23                                  Plaintiff,

24                    v.

25    RITE AID CORPORATION,

26                                 Defendant.

27

28
                                                         1
       STATE OF CALIFORNIA’S NTC. OF MOTION AND MOTION FOR SANCTIONS FOR FAILURE TO COMPLY WITH COURT ORDER
         ECF NO. 258 RE: PRODUCTION OF DOCUMENTS RESPONSIVE TO REQUEST FOR PRODUCTION OF DOCUMENTS NOS. 17-38
     Case 2:12-cv-01699-KJM-EFB Document 261 Filed 11/27/19 Page 2 of 10

 1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD, PLEASE TAKE
 2   NOTICE that on December 11, 2019, at 10:00 a.m., or as soon thereafter as the matter may be
 3   heard, in Courtroom 8 of the above-entitled Court, located at 501 I Street, Sacramento, California
 4   95814, Plaintiff-Intervenor State of California (“California”), by and through its attorneys of
 5   record, moves this Court for an order for sanctions against Defendant Rite Aid Corporation (“Rite
 6   Aid”) for failing to comply with Court Order ECF No. 258 to produce all documents responsive
 7   to California’s Request for Production of Documents (“RPD”) Nos. 17 to 38. ECF No. 258 at 2.
 8   Fed. R. Civ. P. 37(b)(2); L.R. 251. California specifically asks the Court to
 9           •   prohibit Rite Aid from supporting its purported defense that it is an “improper
10               defendant” or from introducing such defense in evidence, Fed. R. Civ. P.
11               37(b)(2)(A)(ii);
12           •   striking Rite Aid’s Thirteenth Affirmative Defense, i.e, “improper defendant”, as
13               alleged in its Amended Answer to California’s Complaint-in-Intervention, ECF No.
14               147, and Rite Aid’s Eleventh Affirmative Defense, i.e., “improper defendant”, as
15               alleged in its Amended Answer to to Relator’s First Amended Complaint, ECF No.
16               146, Fed. R. Civ. P. 37(b)(2)(A)(iii);
17           •   staying further proceedings until the order is obeyed, Fed. R. Civ. P. 37(b)(2)(A)(iv);
18               and/or
19           •   treating as contempt of court the failure to obey said Court Order ECF No. 258, Fed.
20               R. Cvi. P. 37(b)(2)(A)(vii).
21   California also asks the Court to award reasonable expenses, including attorney’s fees, caused by
22   Rite Aid’s failures. Fed. R. Civ. P. 37(b)(2)(C).
23                                              Grounds for Relief
24         1.    On June 26, 2012, Qui Tam Plaintiff Loyd F. Schmuckley, Jr., filed a False Claims
25   Act (“FCA”) complaint under the provisions of the federal False Claims Act, 31 U.S.C. §
26   3730(b)(1), which triggered the Government’s pre-intervention investigation whereby the United
27   States Attorney’s Office in the Eastern District of California issued to Rite Aid civil investigative
28   demands pursuant to 31 U.S.C. § 3733(a). In response thereto, Rite Aid had consistently claimed
                                                    2
       STATE OF CALIFORNIA’S NTC. OF MOTION AND MOTION FOR SANCTIONS FOR FAILURE TO COMPLY WITH COURT ORDER
         ECF NO. 258 RE: PRODUCTION OF DOCUMENTS RESPONSIVE TO REQUEST FOR PRODUCTION OF DOCUMENTS NOS. 17-38
     Case 2:12-cv-01699-KJM-EFB Document 261 Filed 11/27/19 Page 3 of 10

 1   responsibility for the ownership and operation of pharmacies dba “Rite Aid” statewide and
 2   nationwide. At no time during the pre-intervention investigation did Rite Aid mention Thrifty
 3   Payless, Inc., Rite Aid Hdqtrs. Corp., or any other subsidiary or affiliate in its responses to
 4   interrogatories and document requests.
 5         2.    After conducting the FCA investigation, on September 21, 2017, California filed its
 6   Complaint-in-Intervention (“CII”), ECF No. 75, alleging that “[f]rom 2007 to 2014, [Rite Aid]
 7   knowingly submitted false pharmacy claims to Medi-Cal and expressly and impliedly made false
 8   certifications through the Medi-Cal electronic claims submission and reimbursement process” in
 9   connection with “Code 1” diagnosis requirements. CII at ¶ 6. Based mainly on information
10   received from Rite Aid in responses to this proceeding’s civil investigative demands, California
11   also alleged the following:
12               a.     Rite Aid is a corporation organized and existing under the laws of the State of
13   Delaware, and its headquarters is in Pennsylvania. CII at ¶ 12. Rite Aid operates over 4,600
14   stores in the United States, 579 of which are in California. CII at ¶ 49. Rite Aid manages
15   operations by dividing the nation into divisions, regions, and groups. Each region and group is
16   subdivided into 206 districts, whereby each district includes an average of 22 stores. CII at ¶ 50.
17   Management of the pharmacies is two-fold: front-end and pharmacy operations. With respect to
18   front-end operations, in descending order of seniority are the President and COO, Executive Vice
19   President of Store Operations, Divisional Senior Vice President, Regional Vice President, District
20   Manger, Store Manager, Assistant Store Manager and/or Shift Supervisor. CII at ¶ 51a. With
21   respect to the pharmacy operations, in descending order of seniority are the President and COO,
22   Executive Vice President of Pharmacy Operations, Divisional Rx Vice President (added in 2011),
23   Rx Regional Vice President, Pharmacy District Manager, Pharmacy Manager, Staff Pharmacist,
24   and Pharmacy Technicians. CII at ¶ 51b.
25               b.     Various Rite Aid executives completed and executed Medi-Cal Applications,
26   Medi-Cal Provider Agreements and/or Medi-Cal Telecommunications Provider and Biller
27   Agreements (“CMC Agreements”), whereby, Rite Aid, among other things, agreed to certify that
28   all claims information submitted electronically is accurate and complete; retain responsibility for
                                                        3
       STATE OF CALIFORNIA’S NTC. OF MOTION AND MOTION FOR SANCTIONS FOR FAILURE TO COMPLY WITH COURT ORDER
         ECF NO. 258 RE: PRODUCTION OF DOCUMENTS RESPONSIVE TO REQUEST FOR PRODUCTION OF DOCUMENTS NOS. 17-38
     Case 2:12-cv-01699-KJM-EFB Document 261 Filed 11/27/19 Page 4 of 10

 1   the verification of submitted claims with source documents; and not submit a claim until the
 2   required source documentation is completed and made readily retrievable in accordance with
 3   Medi-Cal statutes and regulations. CII at ¶ 52.
 4                c.    Rite Aid pharmacies use Rite Aid’s computer based dispensing system,
 5   connected by satellite to Rite Aid’s host computers that allow patients to fill their prescription at
 6   any Rite Aid pharmacy across the country. CII at ¶¶ 71-72.
 7                d.    Rite Aid offers special training programs for Pharmacy District Managers and
 8   District Managers, including tenure based training programs and annual Operations Meeting in
 9   March of ever year to learn of the company strategy, policies and procedures. Attending
10   managers are tasked with funneling the appropriate information to the pharmacists in their
11   regions. These managers are also responsible for identifying issues that occur within their stores,
12   and addressing issues as appropriate. CII at ¶ 67.
13                e.    Rite Aid provides pharmacy associates, 1 various trainings, including nationwide
14   trainings, orientations, computer based trainings (“CBT”) and bulletins sent to the stores and/or
15   provided on the Rite Aid Portal, in connection with Rite Aid’s pharmacy operations. CII at ¶¶
16   62-65.
17                f.    According to Rite Aid, it has implemented specific computer programming
18   within its computer based dispensing system to handle the processing and dispensing of Medi-Cal
19   Code 1 restricted drugs, which is the subject of this litigation. CII at ¶¶ 81-86. It has created
20   corporate policies with respect to Code 1 compliance made available to pharmacy associates via

21   Rite Aid’s Web Portal. CII at ¶ 87. It also has provided training materials and bulletins to assist

22   in complying with Code 1 requirements. CII at ¶¶ 88-93.

23                g.    Depsite its Medi-Cal agreements, Rite Aid failed to check whether its

24   compliance efforts were actually effective. CII at ¶ 112. Its pharmacy associates failed to make,

25   keep, and maintain readily retrievable documents showing performance of required Code 1

26

27            1
             “Pharmacy associates” include Pharmacy Manager, Pharmacist, Pharmacist Overnight
     (24-hour), Lead Pharmacy Technician, Pharmacy Technician, Pharmacy Graduate Intern, and
28   Pharmacy Undergraduate Intern. CII at ¶¶ 54-61.
                                                    4
       STATE OF CALIFORNIA’S NTC. OF MOTION AND MOTION FOR SANCTIONS FOR FAILURE TO COMPLY WITH COURT ORDER
         ECF NO. 258 RE: PRODUCTION OF DOCUMENTS RESPONSIVE TO REQUEST FOR PRODUCTION OF DOCUMENTS NOS. 17-38
     Case 2:12-cv-01699-KJM-EFB Document 261 Filed 11/27/19 Page 5 of 10

 1   diagnosis reviews, and Rite Aid failed to verify whether its pharmacy associates reviewed,
 2   verified, and completed source documentation for claims to meet Code 1 requirements.
 3          3.     On January 19, 2018, Rite Aid filed a 12(b)(6) motion to dismiss. Denying said
 4   motion, the Court found, among other things and relevant here, that California sufficiently alleged
 5   the FCA element of scienter in the form of corporate reckless disregard (like an “ostrich burying
 6   its head in the sand”), as well as scienter imputable to the corporation in the form of pharmacy
 7   associates’ actual knowledge of Code 1 violations through the resubmission process. ECF No.
 8   134 at 6-8.
 9          4.     On October 31, 2018, Rite Aid filed its First Amended Answer to California’s CII,
10   ECF No. 147, where Rite Aid claimed as an affirmative defense that it is an “improper
11   defendant.” California moved to strike said affirmative defense, ECF No. 158. The parties,
12   however, agreed to conduct further meet-and-confer efforts relating to this affirmative defense of
13   “improper defendant.” In this regard, in a Joint Statement filed February 8, 2019, the parties
14   proposed that they be allowed more time to further meet and confer on the subject. The parties
15   proposed that Plaintiffs have until July 15, 2019 to either reach a Stipulation with Rite Aid or file
16   a motion for leave to amend their pleading and/or add new defendants. ECF No. 188. The Court
17   granted that request. The parties continued to meet and confer, then jointly moved to extend the
18   July 15, 2019 deadline to August 26, 2019; the Court granted that motion as well. ECF Nos. 224,
19   227.
20          5.     In part to prove the FCA element of scienter, understand Rite Aid’s “improper
21   defendant” defense, and determine Rite Aid’s liability under the “passive beneficiary” or “alter
22   ego” doctrines, among other FCA legal theories of liability, on July 19, 2019, California
23   propounded RPD Nos. 17 to 38, which sought from Rite Aid, as a named defendant and as a
24   parent corporation of wholly owned subsidiaries and majority-owned affiliates that owned or
25   operated Rite Aid-branded pharmacies in California, documents that would bring to light the
26   structure, workings, and relationships of the Rite Aid corporate family. E.g., California requested
27   intra-/inter-corporate agreements (RPD No. 17), parent/subsidiary organizational charts (RPD No.
28   19), executive/management organizational charts (RPD No. 20), lists of boards of directors (RPD
                                                     5
       STATE OF CALIFORNIA’S NTC. OF MOTION AND MOTION FOR SANCTIONS FOR FAILURE TO COMPLY WITH COURT ORDER
         ECF NO. 258 RE: PRODUCTION OF DOCUMENTS RESPONSIVE TO REQUEST FOR PRODUCTION OF DOCUMENTS NOS. 17-38
     Case 2:12-cv-01699-KJM-EFB Document 261 Filed 11/27/19 Page 6 of 10

 1   Nos. 21, 22), board meeting agendas and minutes (RPD Nos. 23-26), agreements relating to Rite
 2   Aid’s computer based dispensing system (RPD No. 27), communications relating to Medi-Cal
 3   and Code 1 (RPD Nos. 28-29), corporate ownership and stock/fund transfers (RPD Nos. 31, 37-
 4   38), and subsidiaries’ policies relating to Code 1 compliance, audits, and treatment authorization
 5   requests. (ECF Nos. 32-36).
 6         6.    The parties continued to meet and confer about the “improper defendant” defense and
 7   have since obtained leave to extend Plaintiffs’ deadline to file a Stipulation (by November 12,
 8   2019) or file an appropriate motion (by December 2, 2019). ECF Nos. 242 and 244. By
 9   stipulation, the Court also ordered that Rite Aid complete production of documents responsive to
10   California’s RPD Nos. 17 to 38 (Set No. 7), by October 25, 2019. ECF No. 244 at 7.
11         7.    On August 30, 2019, RiteAid served its original responses and objections to
12   California’s RPD Nos. 17 to 38. Thereafter, California discussed its many concerns to Rite Aid,
13   which, in turn, served amended responses on October 2, 2019.
14         8.    Upon review of the amended responses, California still finds Rite Aid’s further
15   responses woefully deficient and its objections unsupported. Among California’s concerns are
16   the following:
17                •     Rite Aid’s failure to provide a privilege log, Fed. R. Civ. P. 26(b)(5)(A);
18                •     Rite Aid’s failure to state whether it will produce documents responsive to the
19   requests, which may be in the possession or custody of its subsidiariese or affiliates, Fed. R. Civ.
20   P. 26(a)(1)(A)(ii); see also In re ATM Fee Antitrust Litig., 233 F.R.D. 542, 545 (N.D. Cal. 2005);
21                •     Rite Aid’s failure to specify whether it will meet the October 25, 2019 court-
22   ordered deadline of production, Fed. R. Civ. P. 34(b)(2)(B);
23                •     Rite Aid’s failure to specify whether it is withholding documents based on an
24   objection, Fed. R. Civ. P. 34(b)(2)(C);
25                •     Rite Aid’s failure to identify Bates stamp numbers of documents responsive to
26   the requests, Fed. R. Civ. P. 34(b)(2)(E)(i); and
27

28
                                                         6
       STATE OF CALIFORNIA’S NTC. OF MOTION AND MOTION FOR SANCTIONS FOR FAILURE TO COMPLY WITH COURT ORDER
         ECF NO. 258 RE: PRODUCTION OF DOCUMENTS RESPONSIVE TO REQUEST FOR PRODUCTION OF DOCUMENTS NOS. 17-38
     Case 2:12-cv-01699-KJM-EFB Document 261 Filed 11/27/19 Page 7 of 10

 1                •     Rite Aid’s selective production of responsive documents, e.g., failing to indicate
 2   whether it will produce documents relating to agreements between Rite Aid and—what appears to
 3   be an intermediary subsidiary between Rite Aid and Thrifty Payless, Inc.—Rite Aid Hdqtrs. Corp.
 4         10.    The parties met and conferred by meetings in person, telephonic conferences, written
 5   correspondences, and e-mails. These efforts, however, were unsuccessful.
 6         11.    Because of the then court-ordered discovery and case-related deadlines, ECF No. 244,
 7   among which are the November 12, 2019 deadline to file a stipulation, if agreed upon, to amend
 8   the named defendant with relation back; the December 2, 2019 deadline to file Plaintiffs’ motion
 9   to amend the pleadings; and the March 27, 2020 deadline to complete fact discovery, on October
10   9, 2019, California filed its Notice of Motion and Motion to Compel Further Responses and
11   Production of Documents Responsive to RPD Nos. 17 to 38. Hearing thereof was scheduled for
12   October 30, 2019.
13         12.    Having reviewed the Joint Statement re: California’s Motion to Compel Further
14   Responses and Production of Documents and Production of Documents Responsive to RPD Nos.
15   17 to 38, and after hearing oral argument, the Court, among other things, ordered “Rite Aid shall
16   produce all documents responsive to California’s RPD Nos. 17-38 by no later than November 25,
17   2019.” ECF No. 258 at 2.
18         13.    Subsequently, on November 8, 2019, the Court approved the Parties stipulation and
19   ordered, relevant here, the following:
20               Event                                         Date
21               Deposition(s) of Rite Aid 30(b)(6)            Complete by January 31, 2020
                 witnesses relating to Rite Aid’s
22               “improper defendant” defense
                 Parties’ stipulation, if agreed upon, to      File by February 28, 2020
23               amend the named defendant with relation
                 back (including removal of Rite Aid
24
                 Corporation from pleadings)
25               Plaintiffs’ motion to amend the pleadings     File by April 3, 2020
                 (if necessary following Parties’ inability
26               to stipulate)
                 Defendant’s opposition to motion to           File by May 1, 2020
27
                 amend
28               Plaintiffs’ reply re motion to amend          File by May 15, 2020
                                                          7
       STATE OF CALIFORNIA’S NTC. OF MOTION AND MOTION FOR SANCTIONS FOR FAILURE TO COMPLY WITH COURT ORDER
         ECF NO. 258 RE: PRODUCTION OF DOCUMENTS RESPONSIVE TO REQUEST FOR PRODUCTION OF DOCUMENTS NOS. 17-38
     Case 2:12-cv-01699-KJM-EFB Document 261 Filed 11/27/19 Page 8 of 10

 1               Hearing on Plaintiffs’ motion to amend        TBD
                 the pleadings
 2
           14.    On October 15, October 23, October 30, November 18, and November 25, 2019, Rite
 3
     Aid produced, in parts, yet without designations, documents purportedly in response to RPD Nos.
 4
     17 to 38. On November 25, 2019, Rite Aid provided a supplemental response designating the
 5
     Bates stamp numbers purportedly responsive to RPD Nos. 17 to 38.
 6
           15.    Upon review of Rite Aid’s productions of documents, we find Rite Aid failed to
 7
     comply with Court Order ECF No. 258. Rite Aid did not produce all responsive documents to
 8
     RPD Nos. 17 to 38, and in fact withheld documents that were relevant to its purported defense
 9
     that it is an “improper defendant.” For example,
10
                  a.    In response to RPD No. 18, which sought subsidiary/entity organization charts
11
     for the years 2006 to the present, Rite Aid produced subsidiary/entity charts only for years 2015
12
     to 2018, which do not cover the relevant period of claims, i.e., 2007 to 2014.
13
                  b.    For RPD No. 19, which sought Rite Aid Corporation executive/officials
14
     organizational charts for the years 2006 to the present, Rite Aid again produced charts only for
15
     years 2015 onward.
16
                  c.    In response to RPD Nos. 20 and 22, which sought Thrifty Payless and other
17
     CA-related subsidiary executive/officials organization charts and board of directors for 2006 to
18
     the present, Rite Aid only produced documents relating to 2019.
19
                  d.    For RPD Nos. 23 to 26, which sought documents relating to agendas and
20
     minutes of related corporate entities, Rite Aid did not produce anything, based on its claim that
21
     the agreed-upon search terms did not yield a result. Rite Aid did not identify the scope of
22
     documents that were included for which the search terms were applied. Nor did Rite Aid identify
23
     the search terms it used. While Rite Aid seemed to claim a privilege, log of which will be due on
24
     December 20, 2019, rather than redacting privileged portions, Rite Aid withheld wholly
25
     responsive documents.
26

27

28
                                                         8
       STATE OF CALIFORNIA’S NTC. OF MOTION AND MOTION FOR SANCTIONS FOR FAILURE TO COMPLY WITH COURT ORDER
         ECF NO. 258 RE: PRODUCTION OF DOCUMENTS RESPONSIVE TO REQUEST FOR PRODUCTION OF DOCUMENTS NOS. 17-38
     Case 2:12-cv-01699-KJM-EFB Document 261 Filed 11/27/19 Page 9 of 10

 1               e.     In response to RPD Nos. 28 and 29, which sought intra- and inter-corporate
 2   Communications relating to Code 1, Rite Aid, without our agreement, unilaterally limited its
 3   search to Board of Director meeting minutes and agendas.
 4               f.     In response to RPD Nos. 30 and 31, which sought bank statements of accounts
 5   that received Medi-Cal funds, to see where the monies went, Rite Aid redacted almost every entry
 6   in the documents except for payment receipts from the State of California, disallowing Plaintiffs
 7   to trace the monies and discover which Rite Aid entity benefitted from the Medi-Cal payments.
 8         16.   Because of Rite Aid’s serious noncompliance with Court Order ECF No. 258, in
 9   failing to produce all documents responsive to RPD Nos. 17 to 38, all such documents would
10   have shed light on Rite Aid’s purported “improper defendant” defense, and because of the case-
11   related deadlines in this matter, California respectfully moves for sanctions pursuant to Federal
12   Rule of Civil Procedure 37(b).
13                                               Respectfully submitted,
14
     Dated: November 27, 2019                    XAVIER BECERRA
15                                               Attorney General of California

16                                               /s/ Emmanuel R. Salazar
                                                 ____________________________
17                                               EMMANUEL R. SALAZAR
18                                               Deputy Attorney General
                                                 Attorneys for Plaintiff State of California
19

20

21

22

23

24

25

26

27

28
                                                         9
       STATE OF CALIFORNIA’S NTC. OF MOTION AND MOTION FOR SANCTIONS FOR FAILURE TO COMPLY WITH COURT ORDER
         ECF NO. 258 RE: PRODUCTION OF DOCUMENTS RESPONSIVE TO REQUEST FOR PRODUCTION OF DOCUMENTS NOS. 17-38
     Case 2:12-cv-01699-KJM-EFB Document 261 Filed 11/27/19 Page 10 of 10

 1                               PROOF OF SERVICE OF DOCUMENT
 2    I am over the age of 18 and not a party to this action. My business address is: 2329 Gateway
      Oaks Drive, Suite 200, Sacramento, CA 95833.
 3
      A true and correct copy of the foregoing document entitled:
 4
      STATE OF CALIFORNIA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS
 5    FOR FAILURE TO COMPLY WITH A COURT ORDER ECF NO. 258 RELATING TO
      PRODUCTION OF DOCUMENTS RESPONSIVE TO REQUEST FOR PRODUCTION
 6    OF DOCUMENTS, NOS. 17-38
 7    was served in the manner stated below:
 8    SERVED BY CM/ECF SERVICE: Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and Local Rule 135,
      on 11/27/2019, I served the following persons and/or entities by the Court’s CM/ECF service:
 9
      Eric W. Sitarchuk
10    Kelly A. Moore
      Benjamin P. Smith
11    Kevin Papay
      Morgan, Lewis & Bockius, LLP
12    One Market, Spear Street Tower
      San Francisco, CA 94105-1596
13
      Catherine J. Swann
14    United States Attorney’s Office
      501 I Street, Suite 10-100
15    Sacramento, CA 95814
16    Michael L. Armitage
      Wm. Paul Lawrence
17    Charles S. Segal
      c/o Waters & Kraus
18    3141 Hood Street, Suite 700
      Dallas, TX 75219
19
      Jennifer L. Bartlett
20    Brian P. Barrow
      Bartlett Barrow LLP
21    225 S. Lake Avenue, Suite 300
      Pasadena, CA 91101
22
      I declare under penalty of perjury under the laws of the United States that the foregoing is true
23    and correct.
24
      11/27/2019               Sharon Brecht                           /s/ Sharon Brecht
25
        Date                   Printed Name                            Signature
26

27

28

       STATE OF CALIFORNIA’S NTC. OF MTN. AND MOTION FOR SANCTIONS FOR FAILURE TO COMPLY WITH A COURT ORDER
       ECF NO. 258 RE: PRODUCTION OF DOCUMENTS RESPONSIVE TO REQUEST FOR PRODUCTION OF DOCUMENTS, NOS. 17-38
